DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9, 13, 16, 19 and 20 have been amended.  Claims 9, 12, 13, 16, 19-24, 26-30 and 33-35 are pending and under consideration.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO2015/159118, reference of the IDS filed 10-21-2019) in view of May et al (WO2007/047764) and Huang et al (PNAS, 2013, Vol. 110, pp. 2517-2522, reference of the IDS filed 10-21-2019).
Claim 9 is drawn to  a pharmaceutical composition comprising thiolated keyhole limpet cyanin (KLH) moiety subunits covalently linked to a plurality of Globo series antigens through a 4-(Maleimidomethyl)-cyclohexane-1-carboxylate  linker under inert gas; and an α-galactosyl-ceramide adjuvant, wherein the KLH moiety subunits of the glycoconjugate aggregate to form multimeric structures, the major multimeric structure of which is a trimer and wherein the adjuvant has the structure presented in the claim.  Claim 12 specifies that the Gobo series antigen of claim 9 is, in part, GloboH.
Claim 21 is drawn in part to a method of inducing antibodies in a subject comprising  administering to the subject an effective amount of the composition of claim 9.  Claim 22 specifies that the subject in claim 21 is a human or non-human mammal.  Claim 23 is drawn in part, to a method of treating a Globo series antigen-expressing cancer comprising administering to a patient in need thereof a therapeutically effective amount of the composition of claim 9.  Claim 24 specifies that the cancer is sarcoma, skin cancer, leukemia, lymphoma, brain cancer, lung cancer, breast cancer, oral cancer, esophagus cancer, stomach cancer, liver cancer, bile duct 
Claim 26 specifies in part that the Globo series antigen of claim 23 is GloboH.
Chen et al teach a compound comprising GloboH conjugated to thiolated KLH by means of a linker 4-(N-maleimidomethyl) cyclohexane-1-carboxyl-hydrazide (claim 1 of ‘118, page 5-6, paragraph [015], Figure 2(a), page 73, paragraph [0189] and pages 73-74, paragraph [0191]), wherein a monomeric KLH moiety can include from about 1 to about 160  GloboH moieties.  Chen et al teach a pharmaceutical composition comprising the GloboH conjugates of the invention and further comprising an adjuvant such as QS-21  (page 17, paragraph [045]).  Chen et al teach a method of treating a patient in need thereof comprising administering a therapeutically effective amount of the therapeutic composition comprising GloboH and KLH, wherein the patient is diagnosed with cancer (page 19, paragraph [051]).  Chen et al teach that cancers that may be treated include cancer of the oral cavity and pharynx (lip, tongue, salivary gland, floor of mouth, gum and other mouth, nasopharynx, tonsil, oropharynx, hypopharynx, other oral/pharynx); cancers of the digestive system (esophagus; stomach; small intestine; colon and rectum; anus, anal canal, and anorectum; liver; intrahepatic bile duct; gallbladder; other biliary; pancreas; retroperitoneum; peritoneum, omentum, and mesentery; other digestive); cancers of the respiratory system (nasal cavity, middle ear, and sinuses; larynx; lung and bronchus; pleura; trachea, mediastinum, and other respiratory); cancers of the mesothelioma; bones and joints; and soft tissue, including heart; skin cancers, including melanomas and other non-epithelial skin cancers; Kaposi's sarcoma and breast cancer; cancer of the female genital system (cervix uteri; corpus uteri; uterus, ovary; vagina; vulva; and other female genital); cancers of the male genital system (prostate gland; testis; penis; and other male genital); cancers of the urinary system (urinary bladder; kidney and renal pelvis; ureter; and other urinary); cancers of the eye and orbit; cancers of the brain and nervous system (brain; and other nervous system); cancers of the endocrine system (thyroid gland and other endocrine, including thymus); lymphomas (Hodgkin's disease and non-Hodgkin's lymphoma), multiple myeloma, and leukemias (lymphocytic leukemia; myeloid leukemia; monocytic leukemia; and other leukemias)(pages 29-30, paragraph [0100])  and other sarcomas (page 31, lines 7, 10-12, 18-20 and 23; and page 32, lines 3, 5, 10, 12 and 14) which meets the limitation of treating cancer and the types of cancer in claims 23 and 24 and the species of “GloboH” in claim 26  Chen et al 
Chen et al do not teach that the adjuvant is the α-GalCer, “C34”, as drawn in the formula of claim 9 nor do Chen et al teach that the linker is:
4-(N-maleimidomethyl) cyclohexane-1-carboxylate, rather than
4-(N-maleimidomethyl) cyclohexane-1-carboxyl-hydrazide.
May et al teach hetero-bifunctional cross-linking agents used to link the peptides to other molecules include SMCC (succinimidyl-4-(N- rnaleimidomethyl)cyclohexane- 1 -carboxylate), MBS (m-maleimidobenzoyl-N-hydroxysuccinimide ester), SIAB (N-succinimidyl(4-iodoacteyl)aminobenzoate), SMPB (succinimidyl-4-(p- maleimidophenyl)butyrate), GMBS (N-(.gamma.-maleimidobutyryloxy)succmimide ester), MPBH (4-(4- N-maleimidopohenyl) butyric acid hydrazide), M2C2H (4-(N-maleimidomethyl) cyclohexane-1- carboxyl-hydrazide), SMPT (succinimidyloxycarbonyl-a-methyl-a-(2-pyridyldithio)toluene), and SPDP (N-succinimidyl 3-(2-pyridyldithio)propionate).  Thus, May et al teach the linker comprsing 4-(N- rnaleimidomethyl)cyclohexane- 1 -carboxylate as an alternative to the linker of Chen et al 4-(N-maleimidomethyl) cyclohexane-1- carboxyl-hydrazide. It is noted that the SMCC (succinimidyl-4-(N- rnaleimidomethyl)cyclohexane- 1 -carboxylate) of May et al is identical to the MCCa-OSu of the instant specification (page 40, “Preparation of GloboH-MCCa”)
It would have been prima facie obvious before the effective filing date to substitute the 4-(N- rnaleimidomethyl)cyclohexane- 1 -carboxylate for the  4-(N-maleimidomethyl) cyclohexane-1- carboxyl-hydrazide in the method of making the GloboH-linker moiety of Chen et al prior to reaction with the thiolated KLH.  One of skill in the art would be motivated to do so because the two linkers are closely related in structure and the product produced by conjugation with GloboH will have a maleimido moiety at the terminus.  The thiolated KLH would react with the maleimido moiety of the N- rnaleimidomethyl)cyclohexane- 1 -carboxylate in the same way it 
Huang et al teach synthetic analogues of α-galactosylceramides, C1,  for use as adjuvants for GloboH  vaccines (page 2517, second column, lines 21-23).  Huang et al teach that mice administered GloboH-DT or GloboH-KLH alone without any adjuvants, only  low titers of anti-Ig resulted, but when the mice were administered any of the C1 glycolipid analogues they produced significant amounts of anti-GH IgG, and out of all the analogs, “C34” gave the best adjuvant efficiency.   Huang et al teach that compared to the QS21-adjuvanted vaccines, C34 produced a higher level of anti-GloboH IgG (page 2519, last sentence in the paragraph headed “Ab Response Elicited by GH-DT …” and Figure 3).
It would have been prima facie obvious at the time prior to the effective filing date to combine the GloboH-MCCa-KLH conjugate with the adjuvant C34 rather than the QS21 adjuvant taught by Chen et al.  One of skill in the art would have been motivated to do so because Haung et al teach that C34 is a superior adjuvant to QS-21 when combined with a GloboH-DT conjugate in terms of anti-GloboH antibody response. 

All other rejection as set forth in the previous Office action are withdrawn in light of applicant’s amendments.


Allowable Subject Matter
Claims 13, 16, 19, 20, 27-30 and 33-35 are allowed.









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643